                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-359-KDB-DCK

 SANDRA MICHELLE MOORE a/k/a                            )
 SANDRA MICHELLE HELMS,                                 )
                                                        )
                  Plaintiff,                            )
                                                        )
     v.                                                 )      ORDER
                                                        )
 DOLLAR TREE STORES, INC.; HILEX                        )
 POLY CO., LLC; NOVOLEX HOLDINGS,                       )
 LLC; NOVOLEX SHIELDS, LLC; and                         )
 NOVOLEX BAGCRAFT, INC.,                                )
                                                        )
                  Defendants.                           )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Defendant Dollar Tree Stores, Inc.’s

“Motion To Compel” (Document No. 36) filed March 3, 2020. This motion has been referred to

the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will deny the

motion without prejudice.

          The pending motion does not satisfy the requirement of consultation pursuant to Local Rule

7.1(b), or the requirements of the “Pretrial Order And Case Management Plan” (Document No.

25, pp. 4-6, ¶¶ B and G). As such, counsel for the parties are directed to confer in person or by

telephone consistent with the foregoing authority. The undersigned expects that counsel can

resolve the pending discovery dispute without Court intervention. However, if the parties are

unable to resolve the current dispute, they shall jointly email the undersigned’s staff with proposed

dates for a telephone conference.
     IT IS, THEREFORE, ORDERED that Defendant Dollar Tree Stores, Inc.’s “Motion To

Compel” (Document No. 36) is DENIED WITHOUT PREJUDICE.



                            Signed: March 4, 2020




                                           2
